ON MOTION
GAJARSA, Circuit Judge.

ORDER

Eazypower Corporation moves to dismiss ICC Innovative Concepts Corporation’s appeal for lack of jurisdiction and for fees and costs incurred in filing the motion. ICC has not responded to the mo*494tion to dismiss. ICC moves to stay the briefing schedule pending disposition of the motion to dismiss.
ICC appeals an order of the United States District Court for the Northern District of Illinois denying its motion for summary judgment. Eazypower argues that such an order is not a final decision and thus is not appealable. 28 U.S.C. § 1295 (this court has appellate jurisdiction to review certain district court final decisions).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Eazypower’s motion to dismiss is granted.
(2) Eazypower’s motion for fees and costs is held in abeyance. Eazypower is directed to file a statement within 14 days of the date of filing of this order detailing the amount of fees it seeks and the hours of work incurred in preparing the motion to dismiss. ICC may respond within 14 days thereafter to the merits of the motion for fees and costs and to the amount of fees sought.
(3) ICC’s motion to stay the briefing schedule is denied as unnecessary.*

Fed. Cir. R. 31(c) provides that "[wjhen a motion is filed that, if granted, would terminate the appeal, the time to serve and file the next brief due is suspended.”